Citation Nr: 9914292
Decision Date: 05/24/99	Archive Date: 08/06/99

DOCKET NO. 97-32 043               DATE MAY 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to an increased evaluation for service-connected
hypertension, currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for service-connected
bilateral calcaneus fracture, currently evaluated as 10 percent
disabling.

3. Entitlement to an increased (compensable) evaluation for
service-connected bilateral hearing loss.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran completed more than 20 years of active service,
beginning in September 1950, prior to retirement in April 1971.

This matter comes before the Board of Veterans'Appeals (Board) on
a peal from .P an August 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri,
which denied entitlement to service connection for tinnitus, denied
an evaluation in excess of 10 percent for hypertension, denied an
evaluation in excess of 10 percent for bilateral calcaneus
fracture, and denied an increased (compensable) evaluation for
bilateral hearing loss. The veteran disagreed with and timely
appealed each of these determinations.

By a January 1998 rating decision, service connection for tinnitus
was granted. The veteran was notified that the award of service
connection was a complete grant of the benefits sought on appeal.
There is no evidence that the veteran disagreed with or appealed
the assigned evaluation (a 10 percent rating, which is the maximum
evaluation allowed under the applicable diagnostic code, 38 C.F.R.
4.87a, Code 6260 (1998)) or the effective date of the award of
service connection. No claim regarding tinnitus is before the Board
on appeal at this time.

The veteran's claim of entitlement to an increased evaluation for
hypertension is addressed in the remand appended to this decision.

FINDINGS OF FACT

1. Residuals of fracture of the calcaneus, bilaterally, are
manifested by pain.

2. Results of January 1997 and April 1997 VA audiometric
examinations correspond to level I hearing in the right ear and
level 11 hearing in the.left ear.

- 2 -

CONCLUSIONS OF LAW

1. The schedular criteria for a 10 percent evaluation for residuals
of a fracture of the right calcaneus and for a 10 percent
evaluation for residuals of a fracture of the left calcaneus have
been met. 38 U.S.C.A. 1155, 5107 (West 1991): 38 C.F.R. 4.71a,
Diagnostic Code 5284 (1998).

2. The schedular criteria for a compensable evaluation for
bilateral high frequency hearing loss are not met. 38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. 4.85, 4.87, Diagnostic Code 6100
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An allegation that a service-connected disability has become more
severe is sufficient to establish a well-grounded claim for an
increased rating. See Caffrey V. Brown, 6 Vet. App. 377, 381
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).
Accordingly, in view of the veteran's contentions, the claims for
increased evaluations are "well-grounded" within the meaning of 38
U.S.C.A. 5107(a).

Disability evaluations are based upon the average impairment of
earning capacity as contemplated by the schedule for rating
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Where entitlement
to compensation has already been established and an increase in the
disability rating is at issue, the present level of disability is
of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

1. Claim for Increased Evaluation for Residuals, Bilateral
Calcaneus Fracture

Service medical records reflect that the veteran sustained a simple
fracture of each os calcis (calcaneal bone), right and left, and
that each fracture was treated with closed reduction. A physical
profile dated in December 1970 reflects that the veteran was placed
on a permanent profile restricting him from running due to the
residuals of the bilateral os calcis fractures. On separation
examination, conducted

- 3 -

in March 1971, arthritis of the heels by history was noted. On the
portion of the history completed by the veteran, the veteran
reported difficulty running. The physician noted that there were
arthritic changes resulting from trauma to the heels.

On VA examination conducted in October 1974, the veteran reported
left heel stiffness and soreness, shooting pain in the right heel,
which the examiner commented corresponded with the sural nerve
distribution. The examiner also noted that there was some numbness,
and the examiner opined that there was some heel deformity, with
widened and flattened heels. On radiologic examination, there was
a small spur on the left os calcis. By a rating decision issued in
November 1974, the RO granted service connection for post-fracture
residuals of both calcanei, with some deformity, mildly
symptomatic. A ten-percent evaluation was assigned.

On VA examination conducted in April 1997, there was no swelling or
deformity of the feet. There was pain on palpation of each os
calcis. The veteran's gait was normal. There were no secondary skin
or vascular changes. April 1997 radiologic examination disclosed
small plantar spurs of the right and left cancanei., and a small
posterior spur on the right calcaneus. The clinical diagnosis was
moderately symptomatic fractures of both os calcis.

In the substantive appeal submitted in October 1997, the veteran
contended that pain in his heels was variable, depending on
activity, and that when the pain was worst, such as after driving,
the pain did affect his gait. He also complained of flashes of pain
which sometimes would immobilize one of the ankles briefly.

The veteran's disability due to the residuals of bilateral
calcaneal fractures is evaluated under 38 C.F.R. 4.71 a, Diagnostic
Code 5284. Under Diagnostic Code 5284, a foot injury is evaluated
as 10 percent disabling, if moderate, 20 percent disabling, if
moderately severe, and 30 percent disabling, if severe. 38 C.F.R.
4.71a, Diagnostic Code 5284.

4 -

Malunion of the os calcis or astragalus will be rated as 20 percent
disabling where there is marked deformity and as 10 percent
disabling where there is moderate deformity. 38 C.F.R. Part 4, Code
5273.

In this case, the veteran's assertion that he has symptomatic
residuals of a calcaneal fracture in each foot is credible. In
particular, the Board notes that the veteran was placed on a
profile which prohibited running in service, has consistently
complained of painful residuals, and the complaints now are
essentially the same complaints noted at the time of a 1975 VA
examination.

The Board further notes that there is no language in Diagnostic
Code 5284 which indicates that the same disability evaluation is to
be applied whether the veteran's injuries are unilateral or
bilateral. Since the criteria do not specify whether the same
evaluation is intended to apply to bilateral injury, the Board
finds that the 10 percent evaluation for foot injuries under
Diagnostic Code 5284 applies to injuries to one foot. In
particular, the Board observes that the Note following Diagnostic
Code 5284 refers to loss of use of "the foot," in the singular.
Upon the most recent VA compensation examination in April 1997, the
examiner specifically diagnosed moderately symptomatic fractures of
both os calcis. Under these circumstances, the Board finds that
separate 10 percent ratings are warranted for each foot.

2. Claim for Compensable Evaluation for Bilateral Hearing Loss

On the authorized audiological evaluation in January 1997, pure
tone thresholds, in decibels, were as follows:

HERTZ 
          500      1000     2000      3000     4000 
RIGHT     XXXX      15       30         60      70 
LEFT      XXXX      25       55         80      85

Speech audiometry revealed speech recognition ability of 96 percent
in the right ear and in the left ear. Although not calculated by
the examiner, the evidence reflects

5 -

that the veteran's average pure tone decibel loss was 43 in the
right ear and 61 in the left ear.

On the authorized audiological evaluation in April 1997, pure tone
thresholds, in decibels, were as follows:

HERTZ 
          500   1000  2000   3000  4000 
RIGHT     XXXX   15    25     55    60 
LEFT      XXXX   15    45     70    75

Thus, the average pure tome loss, as calculated by the examiner,
was 39 decibels in the right ear and 51 in the left ear. Speech
audiometry revealed speech recognition ability of 96 percent in the
right ear and of 96 in the left ear.

In evaluating service-connected hearing impairment, disability
ratings are derived by mechanical application of the rating
schedule to the numeric designations assigned after audiometric
evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App.
345, 349 (1992). Examinations are conducted using the controlled
speech discrimination tests together with the results of the pure
tone audiometry test. 38 C.F.R. 4.85. The results are then analyzed
using Tables VI, Vla. and VII contained in 38 C.F.R. 4.87.

The January 1997 VA audiological examination revealed findings
consistent with numeric designation of I for the right era and 11
for the left ear, which when coupled using Table VII, also result
in a zero percent rating, under 38 C.F.R. 4.87a, Code 6100. The
most recent VA audiological testing reveals an average 39-decibel
loss in the right ear. Coupled with the speech recognition score of
96 percent in the right ear, a numeric designation of I is
warranted under 38 C.F.R. 4.85, Table VI. The average 51-decibel
loss in the left ear, coupled with the 96 percent speech
recognition score in the left ear, also results in a numeric
designation of 1. When these results are coupled using Table VII,
the applicable evaluation is 0

-6-

percent (noncompensable), designated as Diagnostic Code 6100. 38
C.F.R. 4.85, 4.87.

The Board has considered whether the veteran might be entitled to
a compensable evaluation based on the January 1997 VA audiologic
examination. However, the average pure tone loss of 43 decibels in
the right ear on that examination, together with the 96 percent
speech discrimination score, results in a numeric designation of I
as designated in Table VI. The average loss of 61 in the left ear
results in a numeric designation of II on Table VI. However, a
level I in the better ear together with a level II in the poorer
ear still results in a combined 0 percent evaluation and a
designation of Diagnostic Code 6100 on Table VII.

Thus, there is no evidence to support a compensable evaluation for
hearing loss at the veteran's current levels of hearing acuity. The
evidence to support a compensable evaluation is not in equipoise,
and the provisions of 38 U.S.C.A. 5107(b) regarding reasonable
doubt are not applicable.

ORDER

Entitlement to 10 percent evaluation for residuals of service-
connected calcaneus fracture of the right foot and to a 10 percent
evaluation for residuals of service- connected calcaneus fracture
of the left foot, is granted, subject to laws and regulations
governing effective dates of monetary awards.

Entitlement to an increased (compensable) evaluation for service-
connected bilateral hearing loss is denied.

7 - 

REMAND

Regarding the veteran's claim for hypertension, recent regulatory
changes have amended the regulations applicable to that claim,
effective January 12, 1998, during the pendency of this appeal. See
62 Fed. Reg. 65207-65224 (December 11, 1997). The modified rating
schedule slightly changed the rating criteria for hypertension
under Diagnostic Code 7101. 62 Fed. Reg. at 65222. VA must apply
the version of the regulation which is more favorable to the
appellant. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Since the new regulations were not in effect when the August 1997
rating decision was made, they were not addressed by the RO. It is
pertinent to note that, under the "old" rating criteria, a 20
percent rating required diastolic pressures predominantly 110 or
more with definite symptoms. The revised criteria for a 20 percent
rating does not include the requirement for definite symptoms. The
veteran has not been given notice of the new regulations and has
not had an opportunity to submit evidence and argument related to
the new regulations. Therefore, due process concerns require
remanding his claim to the RO. See Bernard v. Brown, 4 Vet. App.
384 (1993). The RO should evaluate the appellant's claim for an
increased rating for service-connected hypertension under both the
criteria in effect when he filed his claim and under the current
regulations and should assign a rating based on the version most
favorable to the veteran. He should also be informed of the newly
revised rating criteria in a supplemental statement of the case.

Accordingly, this case is REMANDED for the following action:

1. The RO should request from the veteran a list of names and
complete addresses of any additional medical providers, private or
VA, who have treated him for hypertension since August 1997. After
securing any necessary releases, the RO should request all records
of any treatment indicated by the veteran which are not already on
file. All records obtained should be

- 8 -

associated with the claims file. If private treatment is reported
and those records are not obtained, the veteran and his
representative should be provided with information concerning the
negative results, and afforded an opportunity to obtain the
records. 38 C.F.R. 3.159.

2. Regarding his claim for an increased disability rating for
hypertension, the RO should advise the veteran of the changes in
the applicable regulation. The RO should offer the veteran the
opportunity to submit additional evidence. If the veteran submits
evidence that he has higher systolic or diastolic bloodpressures
than he had at the time of the previous VA examination, or so
alleges, the veteran should he afforded another VA compensation
examination, which notes all antihypertensive medications, records
sitting, standing and supine bloodpressures, and includes a
cardiovascular examination to identify whether the veteran has any
hypertensive sequelae. The RO should then consider whether either
the new or the old version of the rating criteria for
cardiovascular disorders is more favorable to his claim and apply
the more favorable regulation. If the result is the same under
either criteria, the RO should apply the revised criteria.

3. If any benefit sought is not granted, the veteran and his
attorney should be furnished a supplemental statement of the case,
and be afforded an opportunity to respond before the record is
returned to the Board for further review.

9 -

The purpose of this remand is to obtain additional development, and
the Board does not intimate any opinion as to the merits of the
case, either favorable or unfavorable, at this time.

The veteran and his representative are free to submit any
additional evidence or argument in support of the veteran's appeal.
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

R. F. WILLIAMS 
Member, Board of Veterans' Appeals 
